DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10939960. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system/method of assessing coronary plaque vulnerability.

U. S. Application No. 17/164885
U. S. Patent No. 10939960
21. (New) A computer-implemented method of reporting coronary plaque vulnerability from patient-specific anatomic image data, the method comprising: acquiring, via a processor, anatomical image data of at least part of a patient's vascular system; for each of one or more locations of the patient's vascular system: extracting, using the processor, a geometric feature of a vessel or plaque from the anatomical image data or a personalized modeling of the vessel and/or plaque based on the anatomical image data; obtaining a hemodynamic feature of the patient from a hemodynamic sensor or the personalized modeling of the vessel and/or plaque; obtaining a biochemical feature of the plaque from test data associated with a blood test of the patient or the personalized modeling of the vessel and/or plaque; and determining, using the processor, a feature vector including a numerical description of the geometric feature, the hemodynamic feature, and the biochemical feature; and predicting, using the processor, a plaque vulnerability present in the patient's vascular system based on the one or more determined feature vectors.
1. A method for assessing plaque vulnerability of a patient in medical imaging, the method comprising: extracting an anatomical feature of a vessel or plaque and a morphological feature of the plaque from a scan of the patient by a medical imaging scanner; obtaining a hemodynamic feature of the patient from a hemodynamic sensor or personalized modeling of the vessel based on the scan; receiving at an interface a biochemical feature from a blood test of the patient; calculating, by a machine-implemented classifier, a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features by determining a weighted sum of ranks mapped from each of the anatomical, morphological, hemodynamic, and biochemical features; and transmitting the risk score for the patient to a display.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9770303. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system/method of assessing coronary plaque vulnerability.

U. S. Application No. 17/164885
U. S. Patent No. 9770303
21. (New) A computer-implemented method of reporting coronary plaque vulnerability from patient-specific anatomic image data, the method comprising: acquiring, via a processor, anatomical image data of at least part of a patient's vascular system; for each of one or more locations of the patient's vascular system: extracting, using the processor, a geometric feature of a vessel or plaque from the anatomical image data or a personalized modeling of the vessel and/or plaque based on the anatomical image data; obtaining a hemodynamic feature of the patient from a hemodynamic sensor or the personalized modeling of the vessel and/or plaque; obtaining a biochemical feature of the plaque from test data associated with a blood test of the patient or the personalized modeling of the vessel and/or plaque; and determining, using the processor, a feature vector including a numerical description of the geometric feature, the hemodynamic feature, and the biochemical feature; and predicting, using the processor, a plaque vulnerability present in the patient's vascular system based on the one or more determined feature vectors.
1. A computer-implemented method of predicting a cardiac risk of a patient, the method comprising: acquiring anatomical image data of at least part of a patient's vascular system; performing, using a processor, one or more of image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis on the anatomical image data; determining, using the processor, a coronary plaque vulnerability present at a selected location in the patient's vascular system based on results of one or more of the image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis of the anatomical image data; acquiring image data of each individual in a plurality of individuals; determining a model of vascular geometry present in each individual in the plurality of individuals other than the patient, wherein each model comprises one or more points; determining, for each individual's model, a selected point corresponding to the selected location in the patient's vascular system; determining, for each selected point of each individual's model, an individual-specific numerical description of one or more factors that affect cardiac risk; generating, for the selected location of the patient's vascular system, a patient-specific numerical description of one or more factors that affect cardiac risk based on each of the individual-specific numerical descriptions; and predicting a cardiac risk of the patient based on (i) the determined coronary plaque vulnerability present at the location in the patient's vascular system and (ii) the patient-specific numerical description.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9155512. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system/method of assessing coronary plaque vulnerability.

U. S. Application No. 17/164885
U. S. Patent No. 9155512
21. (New) A computer-implemented method of reporting coronary plaque vulnerability from patient-specific anatomic image data, the method comprising: acquiring, via a processor, anatomical image data of at least part of a patient's vascular system; for each of one or more locations of the patient's vascular system: extracting, using the processor, a geometric feature of a vessel or plaque from the anatomical image data or a personalized modeling of the vessel and/or plaque based on the anatomical image data; obtaining a hemodynamic feature of the patient from a hemodynamic sensor or the personalized modeling of the vessel and/or plaque; obtaining a biochemical feature of the plaque from test data associated with a blood test of the patient or the personalized modeling of the vessel and/or plaque; and determining, using the processor, a feature vector including a numerical description of the geometric feature, the hemodynamic feature, and the biochemical feature; and predicting, using the processor, a plaque vulnerability present in the patient's vascular system based on the one or more determined feature vectors.
1. A computer-implemented method of determining an effect of a treatment on coronary plaque vulnerability, the method comprising: acquiring anatomical image data of at least part of a patient's vascular system; performing, using a processor, an analysis including image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis on the anatomical image data; predicting, using the processor, a coronary plaque vulnerability defining a risk of rupture of one or more regions of plaque present in the patient's vascular system based on results of the analysis including the image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis of the anatomical image data; modifying the analysis including the image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis on the anatomical image data based on a proposed treatment; and determining an effect of the treatment on the predicted coronary plaque vulnerability defining the risk of rupture of the one or more regions of plaque, based on the modified analysis including the image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis on the anatomical image.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793